DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, Interferon-beta, aerosol and vaccinated, in the reply filed on 11/7/22 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden.  This is not found persuasive because Groups I, II and III require a distinct search strategy encompassing different search terms. 
The requirement is still deemed proper and is therefore made FINAL.
However, during the search, art was found for interferon-alpha. Therefore, the claim including interferon-alpha (non-elected species) is rejoined. 
Claims 1-13 and 15-37 are pending. Please note that there is no claim 14. 
Claims 5-6, 10-13,16, 18-20, 24-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claims 1-4, 7-9, 15,17, 21-23 and 35-37 read on elected Group I and elected species and are under consideration. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed provisional applications, Application No. 63/062,726, 63/076,103, 63/086,427, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional Applications above do not provide support for inhibiting coronavirus in a vaccinated person, patients that tested positive for Delta variant of COVID-19 and a variant of COVID-19 that has a mutation in the spike protein. Accordingly, claims 17 and 35-37 are not entitled to the benefit of the prior applications. 


Claim Objections
Claims 2-4, 7-9, 15,17, 21-23 and 36-37 are objected to because of the following informalities: “Claim” in line 1 does not need to be capitalized.  Appropriate correction is required.
Please note that the claim 14 is missing from the claim set. The claim numbering skips claim 14. Appropriate correction is required.

Claim Interpretation
Claim 1 is drawn to a method of inhibiting coronavirus infection comprising administering interferon to at least a portion of the upper respiratory tract of a person at risk of being exposed to a coronavirus. Claim 1 requires the person is “at risk” of being exposed to a coronavirus. Therefore, the patient population cannot have coronavirus, but is “at risk” of being exposed to it. 
Claim 35 is drawn to a method of inhibiting coronavirus infection comprising administering interferon to at least a portion of the upper respiratory tract of a person vaccinated against COVID-19, wherein said person is at risk of infection by a variant of COVID-19.  Claim 35 requires the person is “at risk” of infection by a COVID-19 variant. Therefore, the patient population cannot be infected with the variant, but is “at risk” of being infected by it. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng et al. (“An experimental trial of recombinant human interferon alpha nasal drops to prevent coronavirus disease in 2019 in medical staff in endemic area” MedRxiv posted 4/17/220). 
Meng et al. teach a study to investigate the efficacy and safety of rhIFN-alpha1b nasal drops in healthy medical staff to prevent COVID-19 (Abstract). Meng et al. teach medical staff at Taihe Hospital were allocated into low-risk or high-risk groups according to whether they were directly exposed to coronavirus. The low-risk group received rhIFN-alpha1b (2-3 drops/nostril, 4 times a day for 28 days) and the high-risk group received rhIFN-alpha1b in combination with thymosin, meeting the limitation of “administering to at least a portion of the upper respiratory tract of a person…”. Meng et al. teach medical personnel have a high risk of COVID infection (bottom of p. 2), meeting the limitation of “a person at risk of being exposed to a coronavirus”. 
The primary outcome was new onset COVID-19 over 28 days. The results were compared with the number of new cases in medical staff of another hospital during the same period. Meng et al. teach the 28 day incidence of COVID-19 was zero in both the high and low risk group compared to the control where a total of 2035 medical personnel with confirmed COVID-19 from the same area (different hospital) (Abstract). Meng et al. concludes that rhIFN-alpha1b nasal drops can effectively prevent COVID-19 in treated medical personnel (Conclusions), meeting the limitation of “a method of inhibiting coronavirus infection comprising administering interferon…”. 
With respect to claims 2 and 3, rhIFN-alpha1b is a type 1 interferon. 
With respect to claim 15, the study is in hospital medical staff (Abstract). 

Claims 1-3, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (“Use of hydroxychloroquine and interferon alpha-2b for the prophylaxis of COVID-19” Medical Hypothesis 144 (2020), available online May 2020).  
Yang et al. proposes IFN-alpha2b in combination with hydroxychloroquine as a prophylaxis measure in human, most likely front-line hospital workers (p. 1, 2nd col.), meeting the limitation of “a method of inhibiting coronavirus infection comprising administering interferon...”. Front line hospital workers meets the limitation of “at risk of being exposed to a coronavirus”. With respect to the limitation “to at least a portion of the upper respiratory tract of a person”, Yang et al. proposes intranasal IFN given for prophylaxis. Importantly, the reference would inherently have all of the activities and properties of the instant claims.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Yang et al. teach administering the same composition (interferon) to the same patient population (at risk of coronavirus infection), therefore the coronavirus infection would necessarily be inhibited. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claims 2-3, Yang et al. teach IFN-alpha2b which is a type I interferon. 
With respect to claim 7, Yang et al. teach intranasal IFN spray (Abstract).
With respect to claim 15, Yang et al. teach prophylaxis in front-line hospital workers.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-9, 15 and 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Use of hydroxychloroquine and interferon alpha-2b for the prophylaxis of COVID-19” Medical Hypothesis 144 (2020), available online May 2020). 
The teachings of Yang et al. are presented above. 
Yang et al. does not teach the administration is by a health professional or self-administration or the dose of administration. However, the teachings of Yang et al. are suggestive of the limitations. 
With respect to claims 8 and 9, Yang et al. do not explicitly teach that administering is by a health professional or self-administered. However, it would be obvious to self-administer or have it administered by a health professional. Nasal sprays are easily administered and one of ordinary skill in the art would optimize the best way to administer the IFN. There is a reasonable expectation of success given that nasal sprays are common used in the art.
With respect to claims 22 and 23, Yang et al. teach 0.5 x 106 IU twice a day. The dose of the active agent is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Yang et al. teach 0.5 x 106 IU twice a day  It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the dose of IFN, to arrive at the dose ranges of claim 22.
With respect to claim 23, Yang et al. does not teach that the nasal spray is administered in a minute or less, however it would be obvious that a single nasal spray would take less than a minute. There is a reasonable expectation of success given that nasal sprays are routine in the art.


Claims 1-4, 7-9, 15 and 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Use of hydroxychloroquine and interferon alpha-2b for the prophylaxis of COVID-19” Medical Hypothesis 144 (2020), available online May 2020) in view of Nile et al. (“COVID-19: pathogenesis, cytokine storm and therapeutic potential of interferons” Cytokine and Growth Factor Reviews 53 66-70, available online May 7, 2020). 
The teaching of Yang et al. are presented above. Yang et al. does not teach the interferon is interferon-beta (elected species). However, the teachings of Nile et al. cure this deficiency.
Nile et al. teach that new therapeutics for COVID will likely require a long lead time for development of approved drugs, thus repurposing IFNs and other approved drugs is an option in drug development (p. 66, 2nd col.). Nile et al. teach that a combination of IFN-beta and Remdesivir revealed superior antiviral activity (p. 66, 2nd col.). Nile et al. teach that earlier studies have shown that coronaviruses are susceptible to IFN treatment (p. 66, bottom of 2nd col.). Nile et al. teach that IFN-alpha and beta alone or in combination showed partial efficacy against the animal coronaviruses as well as inhibiting SARS-CoV replication in vitro. IFN-beta had the highest potency, demonstrating prophylactic protection and antiviral potential post infection (p. 67, 2nd col.). 
With respect to claim 4, it would have been obvious to a person of ordinary skill in the art to try IFN-beta (elected species) for inhibiting coronavirus infection in a person at risk of being exposed to coronavirus. MPEP 2143 states: Exemplary rationales that may support a conclusion of obviousness include “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; 
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; 
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
At the time of the invention there had been a recognized problem and need in the art. In particular, Niles et al. teach a need for drugs for the prophylaxis and treatment of COVID. There is a finite number of identified predictable potential solutions. In particular, Yang et al. teach prophylaxis of COVID with IFN-alpha and Niles et al. teach the potential of IFNs in the treatment and prophylaxis of COVID. One of ordinary skill in the art would have a motivation to try IFN-beta for the inhibition of COVID as taught by Yang et al. because Niles et al. teach that IFN-beta (elected species) had the highest potency. There is a reasonable expectation of success given that IFN-alpha was successful. Moreover, there is a reasonable expectation of success given that Nile et al. teach that IFN-beta had the highest potency. 

	
 
Claims 1-3, 7-9, 15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Use of hydroxychloroquine and interferon alpha-2b for the prophylaxis of COVID-19” Medical Hypothesis 144 (2020), available online May 2020) in view of Sweeney et al. (“Effective nebulization of interferon-γ using a novel vibrating mesh” Respiratory Research (2019) 20;66). 
The teachings of Yang et al. are presented above in detail. Yang et al. does not teach administration by an aerosol nebulizer. However, the teachings of Sweeney et al. cure this deficiency. 
	Sweeney et al. teach aerosol nebulization IFN-γ using Aerogen mesh technologies (Abstract). Sweeney et al. teach nebulizers facilitate drug delivery to the lung in the form an aerosolized drug solution and can be beneficial in treating patients with respiratory disease (p. 3, 1st col.). Sweeney et al. teach the integrity and bioactivity IFN was maintained (p. 9, Conclusions para.). 
	It would be obvious to aerosol nebulize the IFN of Yang et al. as disclosed in Sweeney et al. because Sweeney et al. teach that nebulizers facilitate drug delivery to the lungs and can be beneficial to the patients. There is a reasonable expectation of success given that the integrity of the IFN was not comprises in the aerosol nebulizer of Sweeney et al. 


Claims 1-3, 7-9, 15, 17, 22, 23 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Use of hydroxychloroquine and interferon alpha-2b for the prophylaxis of COVID-19” Medical Hypothesis 144 (2020), available online May 2020) in view of Chia et al. (“Virological and serological kinetics of SARS-CoV Delta variant vaccine breakthrough infections: a multi-center cohort study” medRxiv posted 7/31/21).
The teachings of Yang et al. are presented above. 
Yang et al. does not teach the person is vaccinated against COVID-19 and is at risk of infection by a variant. However, the teachings of Chia et al. cure this deficiency.
Chia et al. teach that vaccines against SARS-CoV-2 are effective, but variants with mutations in the spike protein are worrisome (Abstract). Chia et al. teach the Delta variant is especially worrisome because it is rapidly spread across the world (Abstract). Chia et al. teach breakthrough infections occur in the vaccinated (Abstract).
With respect to claims 35-36, It would have been obvious for a person of ordinary skill in the art to administer the IFN of Yang et al. to a person vaccinated against COVID-19 that is at risk of infection by Delta because Yang et al. teach IFN for the prophylaxis of COVID-19. A person of ordinary skill in the art would look to the teachings of Yang et al. and have a motivation to include IFN for the prophylaxis in a vaccinated population because Chia et al. teach that vaccinated persons can still get the Delta variant of COVID-19. There is a reasonable expectation of success given that IFN is a commonly used in the art. 
With respect to claim 37, the Delta variant has a mutation in the spike protein. 


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654